Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-13 in the reply filed on November 04th, 2022 is acknowledged. Non-elected invention of Group II, claims 14-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-5 and 21-24 follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 05/24/2021 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lius (US 2019/0296055, hereinafter as Lius ‘055) in view of Kim (US 2015/0123084, hereinafter as Kim ‘084).
Regarding Claim 1, Lius ‘055 teaches a display apparatus comprising: 
a substrate (Fig. 1, (11); [0022])) comprising a first area (A_ annotated), and a second area (A_ annotated) adjacent to the first area; 
a plurality of first pixel circuits at the first area of the substrate, each of the plurality of first pixel circuits comprising a silicon-based transistor; 
a plurality of second pixel circuits at the second area of the substrate, the plurality of second pixel circuits comprising transistors (see Fig. 1); 
a first shielding layer (121; [0022]) at the first area, the first shielding layer comprising a shielding pattern overlapping with the silicon-based transistor of each of the plurality of first pixel circuits; and 
a second shielding layer (122; [0022]) at the second area, the second shielding layer comprising a first through-hole (163; [0023]) between adjacent second pixel circuits from among the plurality of second pixel circuits, wherein the first shielding layer (e.g. black resin material) and the second shielding layer (e.g. metal) comprise different materials from each other.  
[AltContent: textbox ((B))][AltContent: textbox ((A))][AltContent: connector]
    PNG
    media_image1.png
    384
    708
    media_image1.png
    Greyscale

                                  Fig. 1 (Lius ‘055_anottated)
Thus, Lius ‘055 is shown to teach all the features of the claim with the exception of explicitly the limitation: “an oxide-based transistor”.
	However, Kim ‘084 teaches an oxide-based transistor (Fig. 4, (21); [0062]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lius ‘055 by having an oxide-based transistor for the purpose of improving the device characteristics and display quality (see para. [0006]) and reliability (see para. [0084]) as suggested by Kim ‘084.

Regarding Claim 2, Lius ‘055 teaches the shielding pattern of the first shielding layer does not overlap with the oxide-based transistor of each of the plurality of first pixel circuits (see Fig. 1).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the first shielding layer does not overlap with the oxide-based transistor of each of the plurality of first pixel circuits on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the shielding pattern of the first shielding layer does not overlap with the oxide-based transistor in order to improve the device’s characteristics and display quality of the display device.

Regarding Claim 3, Lius ‘055 teaches the shielding pattern of the first shielding layer (121) has an isolated shape (see Fig. 1).  

Regarding Claim 4, Lius ‘055 teaches the first shielding layer (see Fig. 1).
Kim ‘084 teaches an amorphous silicon material that is doped with impurities (212c; [0064]).  

Regarding Claim 5, Lius ‘055 teaches the second shielding layer (122; [0022]) comprises a metal material.  

Regarding Claim 6, Lius ‘055 teaches a buffer layer (13; [0022]) on the substrate, and located under the plurality of first pixel circuits and the plurality of second pixel circuits, wherein the first shielding layer (121) and the second shielding layer (122) are between the substrate and the buffer layer.  

Regarding Claim 8, Lius ‘055 teaches the silicon-based transistor of each of the plurality of first pixel circuits comprises a semiconductor layer (142; [0023]), and a gate electrode (162; [0023]) overlapping with a portion of the semiconductor layer, and wherein a planar area of the shielding pattern of the first shielding layer (121) is greater than a planar area of the gate electrode of the silicon-based transistor.  

Regarding Claim 9, Lius ‘055 teaches the first shielding layer (121) and the second shielding layer (122).
Thus, Lius ‘055 and Kim ‘084 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a thickness of the first shielding layer is less than a thickness of the second shielding layer”.
However, it has been held to be within the general skill of a worker in the art to select a thickness of the first/second shielding layer (e.g. the thickness of the first shielding layer is less than the thickness of the second shielding layer) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to have the thickness of the first shielding layer is less than the thickness of the second shielding layer when this improve the performance/reliability of the display device.
  
Regarding Claim 10, Kim ‘084 teaches a silicon-based transistor (TR2; [0061]), and an oxide-based transistor (TR1; [0061]) (see Fig. 4).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lius ‘055 and Kim ‘084 as applied to claim 1 above, and further in view of Seo (US 2019/0148672, hereinafter as Seo ‘672).
Regarding Claim 7, Lius ‘055 teaches the first shielding layer (121) and the second shielding layer (122).
Thus, Lius ‘055 and Kim ‘084 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a first base layer, a first barrier layer, a second base layer, and a second barrier layer that are sequentially stacked, and wherein the first shielding layer and the second shielding layer are between the second base layer and the second barrier layer”.  
However, Seo ‘672 teaches a first base layer (Fig. 2, (11); [0080]), a first barrier layer (12; [0080]), a second base layer (13; [0080]), and a second barrier layer (14; [0080]) that are sequentially stacked.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lius ‘055 and Kim ‘084 by having a first base layer, a first barrier layer, a second base layer, and a second barrier layer that are sequentially stacked in order to capable of effectively blocking an external contaminant (e.g. external moisture or oxygen etc.) for improving the life span and reliability of the organic light emitting display device (see para. [0004] and [0006]) as suggested by Seo ‘672.
Thus, Lius ‘055, Kim ‘084 and Seo ‘672 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the first shielding layer and the second shielding layer are between the second base layer and the second barrier layer”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first shielding layer and the second shielding layer that can be arranged in any order, thus the first shielding layer and the second shielding layer are between the second base layer and the second barrier layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have the first shielding layer and the second shielding layer disposed between the second base layer and the second barrier layer when this improve the performance/the life span/ reliability of the display device.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lius ‘055 and Kim ‘084 as applied to claim 1 above, and further in view of Wang (US 2020/0105844, hereinafter as Wang ‘844).
Regarding Claim 11, Lius ‘055 teaches the first shielding layer (121) and the second shielding layer (122).
Thus, Lius ‘055 and Kim ‘084 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a third shielding layer at the second area of the substrate, the third shielding layer comprising a material different from that of the second shielding layer”.  
However, Wang ‘844 teaches a third shielding layer (Fig. 9, (12); [0058]) at the second area of the substrate.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lius ‘055 and Kim ‘084 by having a third shielding layer in order prevent light from being incident on the edge of the first hollow part of the display layer, thereby avoiding the interference phenomenon occurring to light incident on the edge of the first hollow part of the display layer (see para. [0062]) as suggested by Wang ‘844.
Thus, Lius ‘055, Kim ‘084 and Wang ‘844 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the third shielding layer comprising a material different from that of the second shielding layer”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third shielding layer comprising a material different from that of the second shielding layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the third shielding layer comprising a material different from that of the second shielding layer when this improve the performance/reliability of the display device.

Regarding Claim 12, Wang ‘844 teaches a third shielding layer (Fig. 9, (12); [0058]); and
the third shielding layer corresponds to the second shielding layer.
Lius ‘055 teaches a second through-hole (185; [0023]) overlapping with the first through-hole (163; [0023]) of the second shielding layer (see Figs. 3 and 4).  

Regarding Claim 13, Wang ‘844 teaches the third shielding layer (12) comprises a same material as that of the first shielding layer (see Figs. 9 and 10).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third shielding layer comprising a same material as that of the first shielding layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the third shielding layer comprising a same material as the first shielding layer when this allows a good flow with the other steps in the fabrication process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yan et al. (US 2017/0162606 A1)			
Ahn et al. (US 2016/0172633 A1)
Yamazaki et al. (US 2003/0094615 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829